Title: Abigail Adams to Martha Washington, [9 February 1797]
From: Adams, Abigail
To: Washington, Martha


          
            my Dear Madam
            [9 February 1797]
          
          Your retirement from publick Life excite in my mind many Sensations, Some of them of a nature very different from those which I have ever before experienced.
          The universal satisfaction Love esteem and Respect which you have ensured from all Ranks of persons, Since you have been in publick Life and more particularly for these 8 years past when your Situation has made you more universally know “so that the Tongue of Slander the pen of Calumny,[”] nor the bitteness of envy have never once to my knowledge assailed any part of your conduct a pattern so exemplary a Character so irreproachable whilst it cannot fail to excite an Emulation in the Bosom of your Successor, must at the Same time fill her mind with an anxious Solicitude least she should fall far short of her most amiable predecessor to have seen You Still Sustaining your part in publick would have given much more pleasure to me my Dear Madam, than I can possibly receive from succeeding you as it has fallen to Me. I will endeavour to follow Your steps and by that means hope I Shall not essentially fall Short of my most amiable exemplaer in the discharge of My Duties with this view I Shall be obliged to you Madam to communicate to Me those Rules which you prescribed & practised upon as it respected receiving & returning visits, both to strangers and citizens as it respected invitations of a publick or private nature
          Your experience and knowledge of persons and Characters must render your advise particularly acceptable to me who inquires not from motives of an Idle curiosity but from a desire to do right, and to give occasion of offence to no one. if you have any Domesticks whose fidelity and attachment to you have merrited your particular confidence, I will thank you to Name them to me.
          
          I cannot close this Letter without presenting my gratefull acknowledgments to the President for the Honorable notice he has taken of My Family and particularly for the appointments with which he has honourd my Son the Satisfaction which he has repeatedly exprest of his publick conduct. whilst it gives to the Maternal Heart the highest reward cannot fail as a stimulous in exciting him to the utmost dilligence and fidelity towards his Country, and Respect and attachment to the President who has thus honourd him with his Confidence.
          I join in the General the Universal Voice in beseaching Heaven to bestow its choicest Blessings upon You in Your retirement, to private Life, and will hope for Your Friendship and affection Regard to your obliged Friend
          
            A Adams
          
        